

AGREEMENT


This agreement is made and entered into as of January 29, 2010, by and between
Xfone, Inc., whose principal executive offices are at 5307 W Loop 289, Lubbock,
TX 79414, U.S. (“Xfone”), and Abraham Keinan, whose address is at 4 Wycombe
Gardens, London NW11 8AL, UK (“Abraham”).




RECITALS


WHEREAS, on March 28, 2007, Xfone and Abraham entered into a consulting
agreement (the “Consulting Agreement”) pursuant to which, among others, Abraham
is entitled to receive from Xfone monthly fees and an appropriate severance
package; and
 
WHEREAS, on January 29, 2010, Xfone, Abraham and AMIT K LTD (a company owned and
controlled by Abraham) (“AMIT”) entered into an agreement (the “Purchase
Agreement”) pursuant to which Abraham, through AMIT, shall purchase from Xfone
the UK Subsidiaries (as that term is defined in the Purchase Agreement) (the
“Transaction”); and
 
WHEREAS, subject to and upon the consummation of the Transaction, Xfone and
Abraham wish to terminate the Consulting Agreement.
 
NOW, THEREFORE, in consideration of the above premises and the respective
representations, warranties, agreements and conditions herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement (each, a “Party” and
collectively the “Parties”), intending to be legally bound, hereby agree as
follows:
 
1.  
Termination of the Consulting Agreement.  Subject to and upon the consummation
of the Transaction:

 
a.  
The Consulting Agreement, including Abraham’s right to enter into a severance
agreement, shall be terminated.

 
b.  
Abraham waives the monthly fees and the appropriate severance package due to
Abraham pursuant to the Consulting Agreement.

 
c.  
Xfone shall pay to Abraham two months' fees which are unpaid and due to Abraham
as of the date of this Agreement pursuant to the Consulting Agreement, in an
aggregate amount of £32,000, as well as any additional monthly fees due to
Abraham and unpaid as of the consummation of the Transaction under the
Consulting Agreement.

 
2.  
Abraham's Directorship.  Upon the consummation of the Transaction and for as
long as Abraham remains a director of Xfone, Abraham shall be deemed a
non-independent director and shall not be entitled to any compensation in
connection with his directorship.

 
3.  
Release and Discharge of Actions and Claims. Unless otherwise agreed upon in
this Agreement, each Party releases and discharges the other Party, including
its subsidiaries, directors, officers, affiliates, employees, attorneys,
successors and assigns, of and from any and all manner of action and actions,
causes and causes of action, claims, controversies, contracts, torts, debts,
damages or demands whatsoever, that it has had, now has, or may in the future
have, arising out of or related to the Consulting Agreement.

 


-1-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




  /s/ Guy Nissenson             
Xfone, Inc.










/s/ Abraham Keinan           
Abraham Keinan


-2-

--------------------------------------------------------------------------------



